DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SHAOHUI (CN 107554428 A, hereinafter “Shaohui”) in view of Stephan et al. (US 20080187047 A1, hereinafter “Stephan”).

Regarding claim 1. Shaohui discloses a solar wireless visual reversing system comprising an inboard host and an outboard host (Figures 1-4; a car reversing camera apparatus, comprising a display device 10 (i.e., an inboard host) attached to the windshield of a car and a transmitting device 20 (i.e., an outboard host)), characterized in that 
the inboard host (the display device 10) comprises a first casing (a housing 14) as well as a first master control circuit device (a first control module 13), a display screen device (display module 11), a first wireless connection module 12), the display screen device, the first wireless communication module and the distance sensor being respectively connected to the first master control circuit device (pages 3-7; figures 1-7; The display module 11 and the first wireless connection module 12 are separately connected to the first control module 13); 
the outboard host (the transmitting device 20) comprises a second casing (a body 24) as well as a camera (a camera module 21), a solar panel (a solar panel 25), a storage battery (a power module), a second master control circuit device (a second control module 24), a second wireless connection module 22) provided in the second casing (a second wireless connection module 22, a second control module 24, and a camera module 21 that are disposed in the body 24), the camera (a camera module 21), the solar panel (a solar panel 25), the storage battery (a power module), the second wireless communication module and the acceleration sensor being respectively connected to the second master control circuit device (pages 3-7; figures 1-7; The camera module 21, the solar panel 25, the power module, and the second wireless connection module 22 are separately connected to the second control module 24); and 
the inboard host and the outboard host wirelessly transmit command information and image data respectively (pages 3-7; figures 1-7; The display device 10 and the transmitting device 20 wirelessly transmit command information and image data). 
Shaohui failed to disclose the inboard host comprises a distance sensor connected to the first master control circuit device and disposed in the first casing; and 
the outboard host also comprises an acceleration sensor connected to the second master control circuit device; and the acceleration sensor, the solar panel, and the storage battery are disposed in the second housing. 
Stephan, however shows, in the same field of endeavor, a distance sensor connected to the master control circuit device (0027, 0044; Figure 2; “[0027] The plurality of sensors 110-119 may be part of a control system that controls driveability while controlling emissions, or may be part of a supplemental restraint system, a navigation system, or a combination of in-vehicle sensors in the vehicle 102. The sensor may measure shaft rotation (e.g., such as a tachometer 110), may act as a forward direction indicator 111, a rearward direction indicator 112, a distance sensor 113, a velocity sensor 114, a direction sensor (compass) 115, and an angle sensor 116 coupled to the steering wheel. Some of the sensors may include equipment also available in the after-market, such as an accelerometer 117 (linear acceleration, radial acceleration), a gyroscope 118, and a GPS receiver 119.”); and 
an acceleration sensor connected to the master control circuit device (0027, 0036 and 0050; Figure 2; “[0027] The plurality of sensors 110-119 may be part of a control system that controls driveability while controlling emissions, or may be part of a supplemental restraint system, a navigation system, or a combination of in-vehicle sensors in the vehicle 102. The sensor may measure shaft rotation (e.g., such as a tachometer 110), may act as a forward direction indicator 111, a rearward direction indicator 112, a distance sensor 113, a velocity sensor 114, a direction sensor (compass) 115, and an angle sensor 116 coupled to the steering wheel. Some of the sensors may include equipment also available in the after-market, such as an accelerometer 117 (linear acceleration, radial acceleration), a gyroscope 118, and a GPS receiver 119.”). 
It would have been obvious to the person of having ordinary skilled in the art to incorporate the distance and acceleration sensor in the vehicle reversing system, although the distance and acceleration sensor are inherited to the vehicle equipped with various sensors. Furthermore, the distance sensor and the acceleration sensor for respectively monitoring objects within the sensing range and whether the object has moved in position are sensors conventionally used in the Shaohui prior art and/or Stephan prior art. The use of these sensors interchangeably on the inboard host or on the outboard host and configuring their positions is within one of ordinary skilled in the art before the effective filing date of the invention in order to increase the effectiveness, safety and user satisfaction by avoiding or minimizing unforeseen incidence while driving the vehicle in forward or reverse direction. 

Regarding claim 8. (Original) Stephan shows the solar wireless visual reversing system of claim 1, wherein an infrared distance sensor, or an ultrasonic distance sensor, or a laser distance sensor is used as the distance sensor of the inboard host (0044; “[0044] Reconstruction of the optical flow may be based on sensor information that may be indirectly related to the vehicle's state of motion. Ultrasonic or radio-frequency based sensors (radar) 114 may measure the vehicle's velocity, for example, when backing into a parking space. Such sensors may measure relative velocities of oncoming vehicles. The information provided by these sensors, along with distance information, may be used to increase the accuracy of the estimated optical flow field by confirming assumptions on distance and motion of objects within the camera's visual field.”).
The motivation used on rejection of claim 1 to combine Wisnia prior art in to the Shaohui prior art in view of Stephan prior art still applies to the rejection of claim 8.



Claims 2-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaohui in view of Stephan as applied to claim 1 above, and further in view of WISNIA (US 20170313262 A1, hereinafter “Wisnia”).

Regarding claim 2. (Original) Claim 2 has limitations similar to those treated in the rejection to claim 1 above. Claim 2 further recites that activating the display screen based on the activity from the sensible ranges and turn off the display screen when no image information is received within a specified duration of seconds. Although, Shaohui in view of Stephan failed to show the above mentioned limitations, it is within the person of having ordinary skilled in the art before the effective filing date of the invention.
Wisnia, before the effective filing date of the invention, in the same field of endeavor, shows instruct the first wireless communication module to transmit a command to the outboard host when the inboard host is powered on or the distance sensor detects an object capable of generating reflected waves within a sensible range of the distance sensor (0081, 0149; Figures 1, 15; “[0081] The camera 28 and the peripheral 14 can be mounted to the rear license plate mounting of a vehicle. The battery 75 may be contained in the mounting frame. The controller 26, the Bluetooth transceiver 16b, the codec 85, the non-volatile memory 24 and the power circuit 84 may be mounted on a single chip or circuit board (or in some embodiments, on separate chips or circuit boards), and the single chip or circuit board may also be contained within a compartment of the mounting frame. ... As such, the Bluetooth Classic connection is used to transmit the stream of image data to the smartphone 12 from the peripheral 14 over its greater bandwidth connection. When the peripheral 14 is shut off, so may the Bluetooth Classic chip return to sleep mode, or shut off, to save power. Once the Bluetooth Classic chip shut off, the BLE chip may remain active, consuming less power, waiting for the smartphone 12 to send a signal triggering a subsequent activation of the peripheral 14. In other embodiments, the wireless transceiver 16b may be a Bluetooth chip operating with low battery consumption and capable of establishing a bandwidth connection comparable with that of Bluetooth Classic technology (in these embodiments, the BLE chip may always be active).”); 
activate, upon receipt of image information transmitted from the second wireless communication module of the outboard host, the display screen device to display the image, and turn off the display screen when no image information is received within a specified duration of seconds (0081, 0149; Figures 1, 15; “[0081] The camera 28 and the peripheral 14 can be mounted to the rear license plate mounting of a vehicle. The battery 75 may be contained in the mounting frame. The controller 26, the Bluetooth transceiver 16b, the codec 85, the non-volatile memory 24 and the power circuit 84 may be mounted on a single chip or circuit board (or in some embodiments, on separate chips or circuit boards), and the single chip or circuit board may also be contained within a compartment of the mounting frame. ... As such, the Bluetooth Classic connection is used to transmit the stream of image data to the smartphone 12 from the peripheral 14 over its greater bandwidth connection. When the peripheral 14 is shut off, so may the Bluetooth Classic chip return to sleep mode, or shut off, to save power. Once the Bluetooth Classic chip shut off, the BLE chip may remain active, consuming less power, waiting for the smartphone 12 to send a signal triggering a subsequent activation of the peripheral 14. In other embodiments, the wireless transceiver 16b may be a Bluetooth chip operating with low battery consumption and capable of establishing a bandwidth connection comparable with that of Bluetooth Classic technology (in these embodiments, the BLE chip may always be active).”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the system of placing the sensor in the sleep mode and activation system when needed or when triggering event present as shown by Wisnia in the systems of Shaohui in view of Stephan in order to decrease the unnecessary power consumption and increase the power consumption while increasing the sensor ability at the time of need.

Regarding claim 3. (Original) Claim 3 recites limitations similar to those treated in the rejections to claims 1 and 2. Claim 3 further recites bring the outboard host into a standby state when the acceleration sensor detects a vibration or movement of a vehicle.
Wisnia shows the control circuit is configured to bring the outboard host into a standby state when the acceleration sensor detects a vibration or movement of a vehicle (0061-0062, 0015; Figure 3; “[0061] In other examples, the sensor 83 may be an accelerometer of the smartphone 12 as is known in the art, measuring changes in velocity (e.g. vibrations) of the smartphone 12. As such, the user input indicative of the user's desire to activate the peripheral 14 may be a double-tap of the frame of the smartphone 12, picked up by the accelerometer. Preferably, the activation user input is selected as one that can be distinguished from those used to activate or function other common application programs found on the smartphone 12. Moreover, it is important that the activation user input is also sufficiently distinguishable from acceleration, deceleration and other motions that a vehicle is subject to (e.g. vibrations caused by hitting a speed bump), so that this input resulting from driving the vehicle is not falsely picked up by the accelerometer of the smartphone 12 as the activation user input. For instance, it has been determined that the accelerometer of an iPhone 6 can sufficiently distinguish the user input of a double tap of its frame from the double tap of the top of its screen, or the motions of the vehicle”).
The motivation used on rejection of claim 2 to combine Wisnia prior art in to the Shaohui prior art in view of Stephan prior art still applies to the rejection of claim 3.

Regarding claim 4. (Original) Wisnia shows the solar wireless visual reversing system wherein when the distance sensor of the inboard host detects an object capable of generating reflected waves within a sensible range of the distance sensor, a command is transmitted to the outboard host by the first wireless communication module so that the outboard host activates the camera to pick up images upon receiving the command and transmits image data picked up to the inboard host by the second wireless communication module (0113; “[0113] Furthermore, the bandwidth available over the wireless communications link can be assessed and the video transmission rate can be adjusted according to the assessed bandwidth by setting a compression ratio in module 30, for example a TW9900 chip with an OV780 chip that can provide a variable compression ratio. The available bandwidth can be assessed, for example, by sending a block of data from peripheral 14 to app 21 and measuring the time required for the block of data to be transmitted. The peripheral 14 can then adjust the compression and/or the frame rate accordingly. Applicant has found that the quality of viewing is greatly improved to use a frame rate and/or a compression rate that the channel can handle without dropping frames rather than using a lower compression rate or a frame rate that then involves some frame drops. For instance, when the peripheral 14 is used for assisting a driver with backing up the driver's vehicle, the video feed received by the driver is as close as possible to real-time (e.g. no buffering) for allowing the driver to promptly react as he or she is operating the vehicle as a function of the received image feed. If the driver receives an intermittent video as a result of dropped frames, due, for example, to limited available bandwidth, the driver may be missing important information, such as the presence on an obstacle behind the vehicle (e.g. a child) and may not have received the visual information in time to avoid the obstacle.”). 
The motivation used on rejection of claim 2 to combine Wisnia prior art in to the Shaohui prior art in view of Stephan prior art still applies to the rejection of claim 4.

Regarding claims 5 and 6. (Original) Claims 5 and 6 have limitations similar to those treated in the rejections above and have been rejected for the same reasons of obviousness used above. 

Regarding claim 7. (Currently Amended) Wisnia shows the solar wireless visual reversing system, wherein the second casing of the outboard host has a license plate frame configuration, the license plate frame configuration has a shape and a size consistent with those of a vehicle license plate, a spare space for exposing a license plate number being provided in a central region of the license plate frame configuration, and a space for receiving the camera, the solar panel, the storage battery, the second master control circuit device, the acceleration sensor and the second wireless communication module being formed around the spare space (0147; Figure 12; “[0147] While the embodiment of FIG. 12 is a frame 40 that essentially matches the dimensions of the license plate 46 with only the camera mount 48 overhanging the plate area, it can be desirable to have either an enlarged frame 40 with a border region along at least one side (for example the two vertical sides) to as to accommodate one or more photovoltaic strips that can be used to recharge the battery 68 using sunlight. Alternatively, solar panel strips can be arranged within the plate area thus covering a border region of the license plate 46.”).
The motivation used on rejection of claim 2 to combine Wisnia prior art in to the Shaohui prior art in view of Stephan prior art still applies to the rejection of claim 7.

Regarding claims 11-15. (New) Method claims 11-15 are drawn to the method of using the corresponding system claimed in claims 1-7. Therefore method claims 11-15 correspond to system claims 1-7 are rejected for same reasons of obviousness as used above.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaohui in view of Stephan as applied to claim 1 above, and further in view of Cummings (US 20160370239 A1, hereinafter “Cummings”).

Regarding claims 9 and 10. (Original) Shaohui in view of Stephan shows the solar wireless visual reversing system of claim 1 as shown in the rejections discussed above, but failed to show wherein the camera in the second casing of the outboard host is provided with a rotation mechanism for adjusting a pickup angle of the camera, wherein the rotation mechanism for adjusting the pickup angle of the camera comprises a horizontal swaying rotation mechanism and a vertical tilting rotation mechanism, and the rotation mechanism further comprises a locking mechanism for locking the camera at a selected pickup angle.
Cummings, before the effective filing date of the invention, in the same field of endeavor, shows the camera in the second casing of the outboard host is provided with a rotation mechanism for adjusting a pickup angle of the camera, wherein the rotation mechanism for adjusting the pickup angle of the camera comprises a horizontal swaying rotation mechanism and a vertical tilting rotation mechanism, and the rotation mechanism further comprises a locking mechanism for locking the camera at a selected pickup angle (0033-0034; Figure 1; “[0033] Sensing fields 120a-123a can be configured to be directed to a region of interest in area 100, or to encompass all of area 100. For example, one or more of sensors 120-123 may be implemented as a pan-tilt-zoom (PTZ) camera that can provide a series of images including video. The PTZ functionality of the camera(s) can be used to focus on a region in the area of interest, or the entire area of interest, for example a playing field. One or more of sensors 120-123 may be configured to operate in real-time to permit real-time monitoring of bodies 110 in a portion or an entirety of area 100. Multiple ones of sensors 120-123 may be configured to have a same or overlapping sensing field 120a-123a. The overlap of sensing fields 120a-123a may permit observation of bodies 110 from different angles and separate or conjunctive calculations of force. The different locations of sensors 120-123 permits collection of data from multiple angles. The data from different and overlapping sensing fields 120a-123a may be synchronized to permit coordinated calculations of force to be made, separately or in combination.”)..
It would have been obvious to the person of having  ordinary skilled in the art before the effective filing date of the invention to use the panning and tilting features of the cameras used in Cummings in the vehicle visual reversing system of Shaohui in view of Stephan in order to give the camera of the vehicle more visibility with flexibility and yields a predictable result.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482